Motion to amend remittitur granted. Beturn of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Defendants-appellants argued that the order of the Appellate Division, enjoining, during the pendency of the action, all distribution of the book in issue constituted an impermissible prior restraint upon freedom of the press in violation of the First Amendment to the Constitution of the United States. The Court of Appeals considered this contention and held that the preliminary injunction did not constitute such violation. [See 33 N Y 2d 902.]